PER CURIAM.
This cause came on to be heard on the motion of the appellee.to affirm the judgment appealed from pursuant to 31 F.S.A. Rule, 38 of the rules of this court and it appearing to .the court from an examination of the,record that said motion is appropriate and, seasonably made and that it is manifest that the questions raised on appeal are *650without substantial merit and need no -further 'argument;
It is accordingly, Ordered, Adjudged and Decreed thát the motion to affirm the judgment appealed from be, and the sanie is, hereby granted, and the judgment is
Affirmed.
DREW, G. J„ and HOBSON, ROBERTS and THORNAL, JJ., concur.